EXHIBIT 10.4

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT

 

TO

 

TERM LOAN CREDIT AGREEMENT

 

dated as of

 

April 1, 2005

 

among

 

XTO ENERGY INC.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “First Amendment”)
dated as of April 1, 2005, is among XTO ENERGY INC., a Delaware corporation (the
“Borrower”); BANK OF AMERICA, N.A., as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the lenders party to the Credit Agreement referred to below (collectively, the
“Lenders”); and the undersigned Lenders.

 

RECITALS

 

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Term Loan Credit Agreement dated as of November 10, 2004 (the “Credit
Agreement”), pursuant to which the Lenders have made certain term loans to the
Borrower.

 

B. The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.

 

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this First Amendment
refer to articles and sections of the Credit Agreement.

 

Section 2. Amendments to Credit Agreement.

 

2.1 Amendments to Section 1.01.

 

(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:

 

“Agreement” means this Term Loan Credit Agreement, as amended by the First
Amendment, as the same may from time to time be amended, modified, restated, or
replaced from time to time.

 

(b) The definition of “Permitted Encumbrances” is hereby amended by deleting
clause (k) thereof and renumbering clauses (l), (m), (n) and (o) thereof to be
clauses (k), (l), (m) and (n) thereof, respectively.

 

(c) The definition of “Permitted Investments” is hereby amended by deleting the
reference to “5%” in clause (c) thereof and replacing it with “10%”; deleting
the reference to “$500,000,000” in clause (g) thereof and replacing it with
“$1,000,000,000”; deleting the reference to “$50,000,000” in clause (h) thereof
and replacing it with “$100,000,000”; and deleting the reference to “$2,000,000”
in clause (i) thereof and replacing it with “$4,000,000”.

 



--------------------------------------------------------------------------------

(d) The definition of “Total Debt” is hereby amended in its entirety to read as
follows:

 

“Total Debt” means as of any date of determination, all Indebtedness (without
duplication) of the Borrower and the Restricted Subsidiaries on a consolidated
basis (including any Indebtedness proposed to be incurred on such date of
determination and excluding (i) all Indebtedness to be paid on such date of
determination with the proceeds thereof, (ii) any contingent Indebtedness
described in clause (g) of the definition of Indebtedness herein to the extent
the aggregate amount of all such Indebtedness is $500,000,000 or less and
provided that the letters of credit or letters of guaranty described in clause
(g) of such definition only secure performance obligations of the Borrower and
its Subsidiaries (and for the avoidance of doubt, not Indebtedness) and (iii)
any Indebtedness of an Oil and Gas Royalty Trust/MLP that is attributable to a
Restricted Subsidiary of the Borrower solely because such Subsidiary is the
general partner of such Oil and Gas Royalty Trust/MLP).

 

(e) The following definitions are hereby added where alphabetically appropriate
to read as follows:

 

“Affected Tranches” has the meaning set forth in Section 2.20.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets after deducting therefrom: (a) all current liabilities
excluding: (i) any current liabilities that by their terms are extendible or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed and (ii) current
maturities of long-term debt; and (b) the amount, net of any applicable
reserves, of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth on the consolidated balance sheet of the
Borrower for its most recently completed fiscal quarter, prepared in accordance
with GAAP.

 

“First Amendment” means the First Amendment to Term Loan Credit Agreement dated
as of April 1, 2005 among the Borrower and the Lenders party thereto.

 

2.2 Amendment to Article II. Article II is hereby amended by adding the
following Section 2.20 thereto:

 

“Section 2.20. Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to maintain Eurodollar
Tranches either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to covert ABR Tranches into Eurodollar
Tranches shall be suspended (the “Affected Tranches”) until such time as such
Lender may again maintain Eurodollar Tranches and (b) if such Lender so requests
by notice to the Borrower and the Administrative Agent, all Affected Tranches of
such Lender then outstanding shall be automatically converted into ABR Tranches
on the date specified by such Lender in such notice) and, to the extent that
Affected Tranches are so converted into ABR Tranches, all payments of principal
which

 

2



--------------------------------------------------------------------------------

would otherwise be applied to such Lender’s Affected Tranches shall be applied
instead to its ABR Tranches.”

 

2.3 Amendment to Section 5.02(d). Section 5.02(d) is hereby amended in its
entirety to read as follows:

 

“(d) any other event, development or circumstance that results in, or could
reasonably be expected to result in, a Material Adverse Effect.”

 

2.4 Amendment to Section 6.02. Section 6.02 is hereby amended in its entirety to
read as follows:

 

“Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any accounts
receivable or rights in respect of any thereof, except:

 

(a) Permitted Encumbrances and Liens listed on Schedule 6.02;

 

(b) any Lien on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Subsidiary after the date hereof existing prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Restricted Subsidiary,
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(c) Liens created in connection with the purchase, acquisition, development,
construction or improvement by the Borrower or any Restricted Subsidiary of
fixed or capital assets; provided that (i) such Liens secure Indebtedness
permitted by Section 6.01 and all Indebtedness secured by Liens permitted by
this Section 6.02(c) and Section 6.02(d) does not exceed $100,000,000 in the
aggregate outstanding at any time, (ii) such Liens and the Indebtedness secured
thereby are incurred prior to or within 90 days after such purchase or
acquisition or the completion of such development, construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
purchasing, acquiring, developing, constructing or improving such fixed or
capital assets, and (iv) such Liens shall not apply to any property or assets of
the Borrower or any Restricted Subsidiary other than such fixed or capital
assets so purchased, acquired, developed, constructed or improved and other
fixed or capital assets that are developed or improved thereby or otherwise
reasonably related thereto (in the good faith determination of the Borrower) and
working capital assets related thereto (including but not limited to revenue
from, and insurance, condemnation, sale and other proceeds of, any such fixed or
capital assets); and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

3



--------------------------------------------------------------------------------

(d) Liens securing Synthetic Lease Obligations, provided that the aggregate
principal amount of such obligations and the amount of Indebtedness outstanding
and secured under Section 6.02(c) shall not exceed $100,000,000;

 

(e) Liens securing obligations owing under this Agreement; and

 

(f) Liens on Property securing Indebtedness not otherwise permitted by the
foregoing clauses of this Section 6.02; provided that the aggregate principal
amount of all Indebtedness outstanding secured by Liens permitted under this
Section 6.02(f) shall not exceed 10% of Consolidated Net Tangible Assets at any
time.”

 

2.5 Amendment to Article VII. Clause (k) of Article VII is hereby amended by
deleting the reference to “$50,000,000” in the second line thereof and replacing
it with “$75,000,000”.

 

Section 3. Conditions Precedent. This First Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02(b) of the Credit Agreement) (the “Effective
Date”):

 

3.1 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this First Amendment
on or prior to the Effective Date.

 

3.2 The Administrative Agent shall have received from the Lenders and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this First Amendment signed on behalf of such Persons.

 

3.3 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

3.4 No Default shall have occurred and be continuing, after giving effect to the
terms of this First Amendment.

 

Section 4. Miscellaneous.

 

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

 

4.2 Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in

 

4



--------------------------------------------------------------------------------

which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default has occurred and is
continuing and (iii) since November 10, 2004, there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect.

 

4.3 Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

 

4.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

4.5 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.6 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

[SIGNATURES BEGIN NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER:

     

XTO ENERGY INC.

            By:   /S/ BRENT W. CLUM                

Brent W. Clum

Vice President & Treasurer

 

ADMINISTRATIVE AGENT:

     

BANK OF AMERICA, N.A., as a Lender and as

Administrative Agent

            By:   /S/ RONALD E. MCKAIG                

Ronald E. McKaig

Senior Vice President

 

SYNDICATION AGENT & LENDER:

     

BNP PARIBAS

            By:   /S/ DAVID DODD                

David Dodd

Director

 

 

                      By:   /S/ BETSY JOCHER                

Betsy Jocher

Vice President

 

CO-DOCUMENTATION AGENT & LENDER:

     

CITIBANK, N.A.

            By:   /S/ JORONNE JETER                

Joronne Jeter

Attorney-in-Fact

 

S-1



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT & LENDER:

     

HARRIS NESBITT FINANCING, INC.

            By:   /S/ JAMES V. DUCOTE                

James V. Ducote

Vice President

 

CO-DOCUMENTATION AGENT & LENDER:

     

WACHOVIA BANK, NATIONAL ASSOCIATION

            By:   /S/ ROTCHER WATKINS                

Rotcher Watkins

Managing Director

 

LENDER:

     

THE BANK OF TOKYO-MITSUBISHI, LTD.,

HOUSTON AGENCY

            By:   /S/ JOHN W. MCGHEE                

John W. McGhee

Vice President & Manager

 

LENDER:

     

CALYON NEW YORK BRANCH

            By:   /S/ OLIVIER AUDERNARD                

Olivier Audernard

Managing Director

 

            By:   /S/ ATTILA COACH                

Attila Coach

Managing Director

 

S-2



--------------------------------------------------------------------------------

LENDER:

     

FORTIS CAPITAL CORP.

            By:   /S/ DEIRDRE SANBORN                

Deirdre Sanborn

Vice President

 

            By:   /S/ DARRELL HOLLEY                

Darrell Holley

Managing Director

 

LENDER:

     

THE ROYAL BANK OF SCOTLAND plc

            By:   /S/ KEITH JOHNSON                

Keith Johnson

Senior Vice President

 

LENDER:

     

SUNTRUST BANK

            By:   /S/ SEAN ROCHE                

Sean Roche

Vice President

 

LENDER:

     

UBS LOAN FINANCE LLC

            By:   /S/ EDWARD CRIPPS                

Edward Cripps

Director

Banking Products Services, US

 

            By:   /S/ WILFRED V. SAINT                

Wilfred V. Saint

Director

Banking Products Services, US

 

S-3



--------------------------------------------------------------------------------

LENDER:

     

UFJ BANK LIMITED

            By:   /S/ CLYDE L. REDFORD                

Clyde L. Redford

Senior Vice President

 

LENDER:

     

U.S. BANK NATIONAL ASSOCIATION

            By:   /S/ MARK E. THOMPSON                

Mark E. Thompson

Vice President

 

LENDER:

     

WELLS FARGO BANK, N.A.

            By:   /S/ CHARLES D. KIRKHAM                

Charles D. Kirkham

Vice President

 

LENDER:

     

COMERICA BANK

            By:   /S/ MICHELE L. JONES                

Michele L. Jones

Senior Vice President

 

S-4